          Case 1:16-cv-03498-MKV Document 78 Filed 10/29/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


AJINOMOTO CO., INC. and
AJINOMOTO HEALTH & NUTRITION
NORTH AMERICA, INC.,                                      Case No. 16-cv-3498 (MKV)

                         Plaintiffs,                                ORDER

            v.

CJ CHEILJEDANG CORP.;
CJ AMERICA, INC.; and
PT CHEILJEDANG INDONESIA,

                         Defendants.


        THIS MATTER having been presented to the Court by and through counsel of record

for Plaintiffs seeking to substitute Ajinomoto Health & Nutrition North America, Inc. as a

plaintiff in place of Ajinomoto Animal Nutrition North America, Inc. due to a name change

through the merger of Ajinomoto Animal Nutrition North America, Inc. into Ajinomoto Health

& Nutrition North America, Inc.; and Defendants having no objection to this substitution; and for

good cause shown:

                       29 day of _________,
        IT IS on this ____        October 2020, hereby

        ORDERED that Plaintiffs’ request for an Order substituting Ajinomoto Health &

Nutrition North America, Inc. as a plaintiff in place of Ajinomoto Animal Nutrition North

America, Inc. in this action is GRANTED; and it is further

        ORDERED that Ajinomoto Animal Nutrition North America, Inc. is hereby removed as

a plaintiff from this action; and it is further

        ORDERED that Ajinomoto Health & Nutrition North America, Inc. is hereby substituted

into this action as a plaintiff; and it is further
          Case 1:16-cv-03498-MKV Document 78 Filed 10/29/20 Page 2 of 2




        ORDERED that the Clerk is directed to amend the case name in the ECF system in this

action to reflect the substitution.


Dated: October 29, 2020                          ___________________________________
       New York, NY                                  Hon. Mary Kay Vyskocil, U.S.D.J.




                                             2
